DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:
In claim 3, “its composition” is suggested to read “the alloy composition” to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 contains the following new matter, “wherein the alloy has a composition in which at least one of Fe, Cr, V, Sc, Zr, Nb, Mo, Zn, and Cu is partially substituted for at least one of Ni, Co, Mn” as from the instant disclosure, it is not clear that Applicant had possession of a method wherein an elemental substitution step takes place. While the specification provides support for “chemical modification of the Ni-Co-Mn-Ti alloys by substitution of at least one of Fe, Cr, V, Sc, Zr, Nb, Mo, Zn, and Cu for another alloying element in a manner to tune the magneto-structural transition temperature of the rapidly solidified material” (Pg. 4) and “Different compositions of substituted Ni-Co-Mn-Ti alloys were prepared as follows: Ni37.5-yT’yCo12.5 Mn35Ti15, where T’ = Cu or Fe with 0 < y < 5; and Ni37.5-yCo12.5-yFey Mn35Ti15, with 0 < y < 5” (Pg. 11), in the context of the instant method claim, it is not seen that an actual substitution of one element for another (i.e., removal of one metal and replacement with another)  is supported. The language in Applicant’s disclosure is actually pointing to the preparation of an alternative alloy composition, wherein the term “an optional substitutional element” (Pg. 3) and “different substituted compositions” (Pg. 4) are merely highlighting a compositional difference between the prepared base Ni-Co-Mn-Ti alloys and the separately prepared alloys containing at least one additional element. The instant specification does not provide any language towards practical steps taken wherein a base Ni-Co-Mn-Ti alloy composition is prepared first, then a portion of the Ni, Co, or Mn content is removed, and then a corresponding portion of at least one of Fe, Cr, V, Sc, Zr, Nb, Mo, Zn, and Cu is added to the alloy. The only step that can be taken from the instant specification for preparing one of the “substituted compositions” is starting with an alloy composition including Ni, Co, Mn, Ti and at least one of at least one of Fe, Cr, V, Sc, Zr, Nb, Mo, Zn, and Cu. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the terms “B2-type” and “CsCl-type” render the claim indefinite as it is unclear what “type” is intended to convey. The addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). See MPEP 2173.05(b)(III)(E). 
Additionally, it is unclear if the parenthetical language in claim 1 of “(CsCl-type)” is a required limitation of the claim or merely exemplary language. If the limitation is intended to be required, it is suggested that the parentheses be removed. 
Claims 2-7 are rejected by virtue of their dependency on claim 1. 
Additionally, the language in claim 7 of “at least one of Fe, Cr, V, Sc, Zr, Nb, Mo, Zn, and Cu is partially substituted for at least one of Ni, Co, Mn” renders the claim indefinite as it is unclear if the limitation of partial substitution requires the physical removal of one metal from the alloy and replacement with one or more of the metals claimed or if the feature intended is the preparation of an alternative alloy to that which is recited in claim 1. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 requires “wherein the alloy has a composition in which at least one of Fe, Cr, V, Sc, Zr, Nb, Mo, Zn, and Cu is partially substituted for at least one of Ni, Co, Mn in an amount of 5 atomic % or less of the composition;” however, claim 1, from which claim 7 depends, requires “A method of making a magnetocaloric alloy comprising Ni, Co, Mn, and Ti alloy represented by Ni50-xCoxMn35Ti15 where x = 10 to 15 atomic %” such that the composition of the alloy in claim 1 is closed to additional elements as the contents of Ni, Co, Mn, and Ti are required to compose 100 atomic % of the alloy. The substitution of a portion of Ni, Co, or Mn for 5 at% or less of one of the elements as claimed contains embodiments in which the contents of Ni, Co, and Mn as required by claim 1 cannot be met when the substituted content is present (at greater than 0 at% and up to 5 at%). For example, if 5 at% of Mn is substituted for 5 at% Fe, the alloy would necessarily have less than 35 at% Mn as required by claim 1. In addition to the closed composition of claim 1, the substitution of a portion Ni, Co, or Mn for another element (in amounts greater than 0 at%) requires that the alloy composition in claim 7 will be entirely separate to the alloy composition set forth in claim 1. At a substituted content of greater than 0 at%, the alloy of claim 7 will never share the same starting contents of Ni, Co, and Mn in combination to the alloy of claim 1 as claim 7 requires removal of a portion of Ni, Co, or Mn. For the aforementioned reasons, claim 7 is not seen to include all of the limitations of the claim from which it depends. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0256923, hereinafter referred to as "Liu") in view of  Liu, Jian (NPL "Optimizing and fabricating magnetocaloric materials" hereinafter referred to as "Jian").
Regarding claims 1-2 and 6, Liu teaches a method of preparing an Ni-Mn-Co-Ti magnetic phase transformation material presenting a magnetocaloric effect and having a ferromagnetism field-driven phase transformation [0009, 0019, 0022], wherein the alloy composition can be Ni35Mn35Co15Ti15 [0061], and the alloy may be prepared by steps of inputting weighed materials of Ni, Co, Mn, and Ti into a graphite crucible for melting, and effusing the melted materials from the edge of the crucible to the other surface of a copper wheel rotating a linear speed of 50 m/s, and then solidifying quickly to form a sheet [0068-0069], rendering obvious a melt spinning step as claimed. Liu teaches that any of the disclosed embodiments can realize rapid cooling to obtain various shapes of the produced materials [0085]. Liu further teaches an extensive annealing step of 100 hours to increase the component homogeneity and atomic ordering of the produced alloy [0070]. 
However, Liu does not specify a particular cooling rate of at least 100 K/second as claimed. 
Jian teaches rapid solidification as being widely used for preparing magnetocaloric alloys. Jian furthers teaches that melt spinning with a cooling rate of 106 K/s as being effective for reducing the heat treatment time necessary to form a uniform microstructure and homogenous element distribution in the rapidly solidified alloy (Pg. 5 – Sec. 3.1, Fig. 7). It is further noted that Jian teaches Ni-Mn based alloys as being used in magnetocaloric material applications (Pg. 2 – Sec. 2.1.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the melt spinning step in the method of Liu and select a rapid cooling rate of 106 K/s as taught by Jian in order to reduce a heat treatment time necessary for ensuring a uniform microstructure and homogenous element distribution in the alloy. 
Although Liu is silent regarding a crystal structure as claimed and the particular magnetocaloric property improvement magnitude as set forth in claim 6, in considering that the method of Liu in view of Jian prepares a magnetocaloric alloy having an identical composition to the claimed alloy under identical processing steps of melting and rapidly solidifying, the alloy formed in the combined method of Liu and Jian would be expected to exhibit or render obvious a B2 crystal structure and magnetocaloric property improvement as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 
Regarding claims 3, 4, and 5, Liu teaches an annealing step to increase the component homogeneity and atomic ordering of the produced alloy [0070]. As Liu in view of Jian teaches identical steps of melt-spinning, rapid solidification, and annealing to the instant alloy preparation method, a chemically homogenous structure and composition, as well as tuning of a magneto-structural transition temperature as claimed is further expected in the alloy of Liu in view of Jian by the annealing treatment. See MPEP 2112.01(I).
Regarding claim 7, the claim sets forth partial substitution of at least one of an Ni, Co, or Mn content in an amount of 5 at% or less, such that the substituted content range includes 0 at%. Liu teaches the alloy containing only Ni, Mn, Co, and Ti [0009] and the Ni35Mn35Co15Ti15 alloy of Liu [0061] is seen to meet the claimed alloy at a substituted content of 0 at %. 

Response to Arguments
Applicant’s arguments filed 06/21/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736